Case 6:19-cv-00026 Document 22 Filed on 09/17/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 17, 2020
                                                               David J. Bradley, Clerk
Case 6:19-cv-00026 Document 22 Filed on 09/17/20 in TXSD Page 2 of 2
